Exhibit 10.1 TERMINATION OF LEASE ANDSURRENDER, ACCEPTANCE AND RELEASE THIS TERMINATION OF LEASE AND SURRENDER, ACCEPTANCE AND RELEASE ("Termination Agreement") is made this16 day of October, 2009, (the "Effective Date") by and between Boca Town Partners, LLC, a Florida limited liability company having a principal place of business at 800 Yamato Road, Suite 100 Boca Raton, Florida 33431 ("Landlord") and Anchor Funding Services, LLC, a North Carolip limited liability company having a principal place of business at10801 Johnston Road, Charlotte, North Carolina 28226 ("Tenant). WITNESSETH: WHEREAS,
